INGERSOLL-RAND COMPANY LIMITED
INCENTIVE STOCK PLAN OF 2007


1.  Purpose of the Plan
 
The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees and directors and to motivate such employees and
directors to exert their best efforts on behalf of the Company and its
Affiliates by providing incentives through the granting of Awards. The Company
expects that it will benefit from the added interest which such key employees
and directors will have in the welfare of the Company as a result of their
proprietary interest in the Company’s success.
 
2.  Definitions
 
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
 

(a)  
Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.

 

(b)  
Affiliate: With respect to the Company, any Person or entity directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other Person or entity designated by the Board in which the Company or an
Affiliate has an interest.

 

(c)  
Associate: With respect to a specified Person, means (i) any corporation,
partnership, or other organization of which such specified Person is an officer
or partner; (ii) any trust or other estate in which such specified Person has a
substantial beneficial interest or as to which such specified Person serves as
trustee or in a similar fiduciary capacity; (iii) any relative or spouse of such
specified Person, or any relative of such spouse who has the same home as such
specified Person, or who is a director or officer of the Company or any of its
Subsidiaries; and (iv) any Person who is a director, officer, or partner of such
specified Person or of any corporation (other than the Company or any
wholly-owned Subsidiary), partnership or other entity which is an Affiliate of
such specified person.

 

(d)  
Award: An Option, Stock Appreciation Right or Other Stock-Based Award granted
pursuant to the Plan.

   

(e)  
Beneficial Owner: A “beneficial owner”, as such term is defined in Rule 13d-3
under the Act (or any successor rule thereto) provided, however, that any
individual, corporation, partnership, group, association or other Person or
entity which has the right to acquire any of the Company’s outstanding
securities entitled to vote generally in election of directors at any time in
the future, whether such right is contingent or absolute, pursuant to any
agreement, arrangement or understanding or upon exercise of conversion rights,
warrants or options, or otherwise, shall be deemed the Beneficial Owner of such
securities. 

 
 
 

--------------------------------------------------------------------------------

 
 

(f)  
Board: The Board of Directors of the Company. 

   

(g)  
Change in Control: The date (i) any individual, corporation, partnership, group,
association or other person or entity, together with its Affiliates and
Associates (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or Ingersoll-Rand Company, a New Jersey
corporation), is or becomes the Beneficial Owner of securities of the Company
representing 30% or more of the combined voting power of the Company’s Voting
Securities; (ii) the Continuing Directors fail to constitute a majority of the
members of the Board; (iii) of consummation of any transaction or series of
transactions under which the Company is merged or consolidated with any other
company which is not an Affiliate; (iv) of any sale, lease, exchange or other
transfer, in one transaction or a series of related transactions, of all, or
substantially all, of the assets of the Company, other than any sale, lease,
exchange or other transfer to any Person or entity where the Company owns,
directly or indirectly, at least 80% of the combined voting power of the Voting
Securities of such Person or entity or its parent corporation after any such
transfer; or (v) any other event that the Continuing Directors determine to be a
Change in Control; provided, however, that in the case of a transaction
described in (i), (iii) or (v), above, there shall not be a Change in Control if
the shareholders of the Company immediately prior to any such transaction own
(or continue to own by remaining outstanding or by being converted into Voting
Securities of the surviving entity or parent entity) more than 50% of the
combined voting power of the Voting Securities of the Company, the surviving
entity or any parent of either immediately following such transaction, in
substantially the same proportion to each other as prior to such transaction. 

   

(h)  
Code: The Internal Revenue Code of 1986, as amended, or any successor thereto.

 

(i)  
Committee: The Compensation Committee of the Board (or a subcommittee thereof),
or such other committee of the Board (including, without limitation, the full
Board) to which the Board has delegated power to act under or pursuant to the
provisions of the Plan.

 

(j)  
Company: Ingersoll-Rand Company Limited, a Bermuda company.

 

(k)  
Continuing Directors: A director who either was a member of the Board on
December 1, 2006 or who became a member of the Board subsequent to such date and
whose election, or nomination for election by the Company’s shareholders, was
Duly Approved by the Continuing Directors on the Board at the time of such
nomination or election, either by a specific vote or by approval of the proxy
statement issued by the Company on behalf of the Board in which such person is
named as nominee for director, without due objection to such nomination, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or entity other
than the Board.

 
 
2

--------------------------------------------------------------------------------

 
 

(l)  
Duly Approved by the Continuing Directors: An action approved by the vote of at
least two-thirds of the Continuing Directors then on the Board.

 

(m)  
Effective Date: June 1, 2007.

 

(n)  
Fair Market Value: On a given date, (i) if there should be a public market for
the Shares on such date, the average between the high and low price of the
Shares as reported on such date on the Composite Tape of the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if the Shares are not listed or admitted on any national securities exchange,
the arithmetic mean of the per Share closing bid price and per Share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such prices are
regularly quoted)(the “NASDAQ”), or, if no sale of Shares shall have been
reported on the Composite Tape of any national securities exchange or quoted on
the NASDAQ on such date, then the immediately preceding date on which sales of
the Shares have been so reported or quoted shall be used, and (ii) if there
should not be a public market for the Shares on such date, the Fair Market Value
shall be the value established by the Committee in good faith.

 

(o)  
Full Value Awards: Awards of Shares under the Plan (including any future grants
of restricted stock or phantom stock) that are not awards of Options, Stock
Appreciation Rights or other similar awards.

 

(p)  
ISO: An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.

 

(q)  
Option: A stock option granted pursuant to Section 6 of the Plan.

 

(r)  
Option Price: The purchase price per Share of an Option, as determined pursuant
to Section 6(a) of the Plan.

 

(s)  
Other Stock-Based Awards: Awards granted pursuant to Section 8 of the Plan.

 

(t)  
Participant: An employee or director who is selected by the Committee to
participate in the Plan.

 

(u)  
Performance-Based Awards: Certain Other Stock-Based Awards granted pursuant to
Section 8(b) of the Plan.

 
 
3

--------------------------------------------------------------------------------

 
 

(v)  
Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto), including any Affiliate or
Associate of the Company.

 

(w)  
Plan: The Ingersoll-Rand Company Limited Incentive Stock Plan of 2007.

 

(x)  
Shares: Class A common shares of the Company.

 

(y)  
Stock Appreciation Right: A stock appreciation right granted pursuant to Section
7 of the Plan.

 

(z)  
Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the Code
(or any successor section thereto).

 

(aa)  
Voting Securities: The outstanding securities entitled to vote generally in
election of directors.

 
3.  Shares Subject to the Plan
 
Subject to Section 9, the total number of Shares which may be issued under the
Plan is 14,000,000 and the maximum number of Shares for which ISOs may be
granted is 20% of the total number of Shares which may be issued under the Plan.
Of the total available Shares which may be issued under the Plan, not more than
25% shall be in the form of Full Value Awards. The Shares may consist, in whole
or in part, of unissued Shares or treasury Shares. The issuance of Shares upon
the exercise of an Award or in consideration of the cancellation or termination
of an Award shall reduce the total number of Shares available under the Plan, as
applicable. Shares which are subject to Awards that terminate or lapse without
the payment of consideration may be granted again under the Plan.
 
4

--------------------------------------------------------------------------------

 
 
4.  Administration
 
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are intended to qualify as “Non-Employee Directors”
within the meaning of Rule 16b-3 under the Act (or any successor rule thereto),
“independent directors” within the meaning of The New York Stock Exchange’s
listed company rules and “outside directors” within the meaning of Section
162(m) of the Code (or any successor section thereto). Additionally, the
Committee may delegate the authority to grant Awards under the Plan to any
employee or group of employees of the Company or an Affiliate; provided,
however, that such delegation and grants are consistent with applicable law and
guidelines established by the Committee from time to time. Awards may, in the
discretion of the Committee, be made under the Plan in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company and/or any of its Affiliates combines. The
number of Shares underlying such substitute awards shall be counted against the
aggregate number of Shares available for Awards under the Plan. The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). The Committee shall have the full power and authority to
establish the terms and conditions of any Award consistent with the provisions
of the Plan and to waive any such terms and conditions at any time (including,
without limitation, accelerating or waiving any vesting conditions). The
Committee shall require payment of any amount it may determine to be necessary
for federal, state, local or other taxes as a result of the exercise, grant or
vesting of an Award. The Committee shall not be required to issue any Award
under the Plan until such obligations described in the previous sentence have
been satisfied in full. In no event shall the Committee cancel any outstanding
Option or Stock Appreciation Right for the purpose of reissuing such Option or
Stock Appreciation Right to the Participant at a lower exercise price nor shall
the Committee reduce the exercise price of an outstanding Option or Stock
Appreciation Right.
 
5.  Limitations
 
No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.
 
6.  Terms and Conditions of Options
 
Options granted under the Plan shall be, as determined by the Committee,
non-qualified or incentive stock options for United States federal income tax
purposes, as evidenced by the related Award letters, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:
 
5

--------------------------------------------------------------------------------

 
 

(a)  
Option Price. The Option Price per Share shall be determined by the Committee,
but shall not be less than 100% of the Fair Market Value of a Share on the date
an Option is granted (other than as described in Section 4).

 

(b)  
Exercisability. Options granted under the Plan shall be exercisable at such time
and upon such terms and conditions as may be determined by the Committee, but in
no event shall an Option be exercisable more than ten years after the date it is
granted.

 

(c)  
Exercise of Options. Except as otherwise provided in the Plan or in an Award
letter, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company or its designee or administrative agent in
the form and manner satisfactory to the Company and, if applicable, the date
payment is received by the Company or its designee or administrative agent in
accordance with the following sentence. The purchase price for the Shares as to
which an Option is exercised shall be paid to the Company as designated by the
Committee, pursuant to one or more of the following methods: (i) in cash or its
equivalent (e.g., by personal check) or (ii) if there is a public market for the
Shares underlying the Options at such time, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of the Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Option Price for the Shares being purchased.

 

(d)  
ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). No ISO may be granted to any Participant who
at the time of such grant, owns more than ten percent of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, unless
(i) the Option Price for such ISO is at least 110% of the Fair Market Value of a
Share on the date the ISO is granted and (ii) the date on which such ISO
terminates is a date not later than the day preceding the fifth anniversary of
the date on which the ISO is granted. Any Participant who disposes of Shares
acquired upon the exercise of an ISO either (A) within two years after the date
of grant of such ISO or (B) within one year after the transfer of such Shares to
the Participant, shall notify the Company of such disposition and of the amount
realized upon such disposition. All Options granted under the Plan are intended
to be nonqualified stock options, unless the applicable Award letter expressly
states that the Option is intended to be an ISO. If an Option is intended to be
an ISO, and if for any reason such Option (or portion thereof) shall not qualify
as an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a nonqualified stock option granted under the
Plan; provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to nonqualified stock options. In no event shall
any member of the Committee, the Company or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.

 
 
6

--------------------------------------------------------------------------------

 
 

(e)  
Rights with Respect to Shares. No Participant shall have any rights to dividends
or other rights of a shareholder with respect to Shares subject to an Option
until the Participant has given written notice of exercise of the Option, paid
in full for such Shares and, if applicable, has satisfied any other conditions
imposed by the Committee pursuant to the Plan.

 
7.  Terms and Conditions of Stock Appreciation Rights
 

(a)  
Grants. The Committee may grant (i) a Stock Appreciation Right independent of an
Option or (ii) a Stock Appreciation Right in connection with an Option, or a
portion thereof. A Stock Appreciation Right granted pursuant to clause (ii) of
the preceding sentence (A) may only be granted at the time the related Option is
granted, (B) shall cover the same number of Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award letter).

 

(b)  
Terms. The exercise price per Share of a Stock Appreciation Right shall be an
amount determined by the Committee but in no event shall such amount be less
than the Fair Market Value of a Share on the date the Stock Appreciation Right
is granted (other than as described in Section 4); provided, however, that in
the case of a Stock Appreciation Right granted in conjunction with an Option, or
a portion thereof, the exercise price may not be less than the Option Price of
the related Option. Each Stock Appreciation Right granted independent of an
Option shall entitle a Participant upon exercise to a number of Shares equal to
(1) an amount that is (i) the excess of (A) the opening price of the Shares (as
reported on the Composite Tape of the principal national securities exchange on
which such shares are listed or admitted to trading) on the exercise date of one
Share (the “Opening Price”) over (B) the exercise price per Share, multiplied by
(ii) the number of Shares covered by the Stock Appreciation Right, divided by
(2) the Opening Price. Each Stock Appreciation Right granted in conjunction with
an Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefore a number of Shares equal to (1) an amount that is
(i) the excess of (A) the Opening Price over (B) the Option Price per Share,
multiplied by (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered, divided by (2) the Opening Price. Payment shall
be made in Shares. Stock Appreciation Rights may be exercised from time to time
upon actual receipt by the Company or its designee or administrative agent of
written notice of exercise in the form and manner satisfactory to the Company
stating the number of Shares with respect to which the Stock Appreciation Right
is being exercised. The date a notice of exercise is received by the Company
shall be the exercise date. No fractional Shares will be issued in payment for
Stock Appreciation Rights, but instead the number of Shares will be rounded
downward to the next whole Share.

 
 
7

--------------------------------------------------------------------------------

 
 

(c)  
Limitations. The Committee may impose, in its discretion, such conditions
regarding the exercisability of Stock Appreciation Rights as it may deem fit,
but in no event shall a Stock Appreciation Right be exercisable more than ten
years after the date it is granted.

 
8.  Other Stock-Based Awards
 

(a)  
Generally. The Committee, in its sole discretion, may grant or sell Awards of
Shares (including (i) Awards of Shares in lieu of any incentive or variable
compensation to which a Participant is entitled to from the Company or its
Subsidiaries and (ii) Awards of Shares granted to non-employee directors as all
or a part of their retainer or other fees for services), Awards of restricted
Shares and Awards that are valued in whole or in part by reference to, or are
otherwise based on the Fair Market Value of, Shares (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine, including, without
limitation, the right to receive, or vest with respect to, one or more Shares
(or the equivalent cash value of such Shares) upon the completion of a specified
period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made, the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards, and all other terms and conditions of
such Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued shall be fully paid
and non-assessable).

 

(b)  
Performance-Based Awards. Notwithstanding anything to the contrary herein,
certain Other Stock-Based Awards, Options and Stock Appreciation Rights granted
under this Section 8 may be granted in a manner which is intended to be
deductible by the Company under Section 162(m) of the Code (or any successor
section thereto) (“Performance-Based Awards”). A Participant’s Performance-Based
Award shall be determined based on the attainment of written performance goals
approved by the Committee for a performance period established by the Committee
(i) while the outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25 percent of the relevant performance period. The performance goals,
which must be objective, shall be based upon one or more of the following
criteria: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) earnings per Share; (v) book value per Share; (vi) return
on shareholders’ equity; (vii) expense management; (viii) return on invested
capital; (ix) improvements in capital structure; (x) profitability of an
identifiable business unit or product; (xi) maintenance or improvement of profit
margins or revenue; (xii) stock price; (xiii) market share; (xiv) revenues or
sales; (xv) costs; (xvi) available cash flow; (xvii) working capital; (xviii)
return on assets; (xix) total shareholder return, (xx) productivity ratios, and
(xxi) economic value added. In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the performance
goals may be calculated without regard to extraordinary items. The maximum
amount of a Performance-Based Award during a calendar year to any Participant
shall be: (x) with respect to Performance-Based Awards that are Options or Stock
Appreciation Rights, 750,000 Shares and (y) with respect to Performance-Based
Awards that are not Options or Stock Appreciation Rights, $10,000,000 on the
date of the award. No Performance-Based Awards will be paid for a performance
period until certification is made by the Committee that the criteria described
in this Section 8(b) has been attained. The amount of the Performance-Based
Award actually paid to a given Participant may be less than (but not greater
than) the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Sections 162(m) and 409A of the Code, elect to defer payment of a
Performance-Based Award.

 
 
8

--------------------------------------------------------------------------------

 
9.  Adjustments Upon Certain Events
 
Notwithstanding any other provisions in the Plan to the contrary (except for
Section 17), the following provisions shall apply to all Awards granted under
the Plan:
 

(a)  
Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any reorganization, recapitalization, merger,
consolidation, spin-off, combination, combination or transaction or exchange of
Shares or other corporate exchange, or any distribution to shareholders of
Shares other than regular cash dividends or any transaction similar to the
foregoing, the Committee in its sole discretion and without liability to any
person shall make such substitution or adjustment, if any, as it deems to be
equitable (subject to Section 17), as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Options or Stock Appreciation Rights may be granted during a calendar year to
any Participant (iii) the maximum amount of a Performance-Based Award that may
be granted during a calendar year to any Participant, (iv) the Option Price or
exercise price of any stock appreciation right and/or (v) any other affected
terms of such Awards. In the event of any change in the outstanding Shares after
the Effective Date by reason of any stock split (forward or reverse) or any
stock dividend, all adjustments described in the preceding sentence shall occur
automatically in accordance with the ratio of the stock split or stock dividend,
unless otherwise determined by the Committee.

 
 
9

--------------------------------------------------------------------------------

 
 

(b)  
Change in Control. The provisions of this Section 9(b) shall apply in the event
of a Change in Control, unless otherwise determined by the Committee in
connection with the grant of an Award as reflected in the applicable Award
letter.

 
(i) All outstanding Options and Stock Appreciation Rights shall become
immediately vested and exercisable;
 
(ii) All Other Stock-Based Awards shall become immediately vested and
payable; and
 
(iii) The performance period applicable to Performance-Based Awards shall lapse
and the performance goals associated with such awards shall be deemed to have
been met at their target level.


Notwithstanding the foregoing, the Committee may (subject to Section 17), in its
sole discretion, but shall not be obligated to, (A) cancel such Awards for fair
value (as determined in the sole discretion of the Committee) which, in the case
of Options and Stock Appreciation Rights, shall equal the excess, if any, of
value of the consideration to be paid in the Change in Control transaction to
holders of the same number of Shares subject to such Options or Stock
Appreciation Rights (or, if no consideration is paid in any such transaction,
the Fair Market Value of the Shares subject to such Options or Stock
Appreciation Rights) over the aggregate exercise price of such Options or Stock
Appreciation Rights, (B) provide for the issuance of substitute awards that will
substantially preserve the otherwise applicable terms of any affected Awards
previously granted hereunder as determined by the Committee in its sole
discretion or (C) provide that for a period of at least 15 days prior to the
Change in Control, such Options and Stock Appreciation Rights shall be
exercisable as to all shares subject thereto and that upon the occurrence of the
Change in Control, such Options and Stock Appreciation Rights shall terminate
and be of no further force and effect.
 
10

--------------------------------------------------------------------------------

 


10.  No Right to Employment or Awards
 
The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service of a Participant
and shall not lessen or affect the Company’s or Affiliate’s right to terminate
the employment or service of such Participant. No Participant or other Person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).
 
11.  Successors and Assigns
 
The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
 
12.  Nontransferability of Awards
 
Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.
 
13.  Amendments or Termination
 
The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of the shareholders
of the Company, if such action would (except as is provided in Section 9 of the
Plan), increase the total number of Shares reserved for the purposes of the Plan
or change the maximum number of Shares for which Awards may be granted to any
Participant or (b) without the consent of a Participant, if such action would
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable laws
(including, without limitation, to avoid adverse tax consequences to the Company
or to Participants).
 
14.  International Participants
 
With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or an Affiliate.
 
11

--------------------------------------------------------------------------------

 
 
15.  Choice of Law
 
The Plan shall be governed by and construed in accordance with the laws of the
State of New Jersey without regard to conflicts of laws.
 
16.  Effectiveness of the Plan
 
The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company.
 
17.  Section 409A
 
Notwithstanding other provisions of the Plan or any Award letter thereunder, no
Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, payments in respect of any Award under the Plan may not be made at the
time contemplated by the terms of the Plan or the relevant Award letter, as the
case may be, without causing the Participant holding such Award to be subject to
taxation under Section 409A of the Code, the Company will make such payment on
the first day that would not result in the Participant incurring any tax
liability under Section 409A of the Code.
 
Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code and related Department of Treasury guidance prior to payment to such
Participant of such amount, the Company may (a) adopt such amendments to the
Plan and Awards and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (b) take such other actions as the
Committee determines necessary or appropriate to avoid the imposition of an
additional tax under Section 409A of the Code.
 
 
12

--------------------------------------------------------------------------------

 


 